Citation Nr: 1212975	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating higher than 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1970 to May 1972, including service in Vietnam from May 1971 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2012, the Veteran withdrew his request for a hearing.


FINDING OF FACT

In correspondence in March 2012, prior to promulgation of a decision by the Board, the Veteran withdrew the appeal on the claim for increase for diabetes mellitus, type 2.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the claim for increase for diabetes mellitus, type 2, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in April 2009, the RO denied the Veteran's claim of a rating higher than 20 percent for service-connected diabetes mellitus, type 2, which the Veteran appealed.  



In correspondence in March 2012, prior to promulgation of a Board decision, the Veteran stated the he was withdrawing the appeal on the issue of increased rating for diabetes mellitus, type 2, currently rated 20 percent. 

A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

The correspondence in March 2012 clearly evinces the Veteran's intent to withdraw his appeal on the claim for increase service-connected diabetes mellitus, type 2.  Accordingly, the Board does not have appellate jurisdiction of the claim and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105.  


ORDER

The appeal of the claim for increase for diabetes mellitus, type 2, is dismissed.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


